—Motion to vacate dismissal denied. Memorandum: By order entered January 31, 1992 (179 AD2d 1036), this Court held this case and reserved decision pending the submission of findings in support of the amounts awarded. Those findings, dated November 18, 1994, must be submitted to this Court on or before July 30, 1996. Petitioners shall serve and file briefs, if any, on or before July 30, 1996. Respondents shall file and serve briefs, if any, on or before August 30, 1996. Present—Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.